                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                       :      Case No. 3:15-cv-143

              Plaintiff,                        :      Judge Thomas M. Rose

                  v.                            :

(1) RACE HORSE NAMED SHANON                     :
NICOLE, NET SALE PROCEEDS IN
THE AMOUNT OF $195,772.50, et al.,              :

              Defendants.                       :


    ORDER DISMISSING CIVIL FORFEITURE ACTION WITHOUT PREJUDICE

       This matter is before the Court upon the United States’ Motion to Dismiss Civil Forfeiture

Action Without Prejudice.

IT IS HEREBY ORDERED THAT:

The United States’ motion to dismiss is GRANTED, and this civil forfeiture action is hereby

DISMISSED without prejudice.



Date: 6-20-2019                             */Thomas M. Rose

                                            THOMAS M. ROSE
                                            UNITED STATES DISTRICT JUDGE
